Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The rejection of claims 1, 4-5, 9, 11, 20, 27, 31 and 35 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter that the inventor or a joint inventor, or for pre-AIA  the applicant, regards as the invention is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 9, 11, 20, 27, 31, and 35 under 35 U.S.C. 112(d) or 35 U.S.C. 112(pre-AIA ), fourth paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 1, 4-5, 9, and 20 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 1, 4-5, 9, and 20 under 35 U.S.C. 103(a) as being unpatentable over Barham et al (2006, US 7,115,800) in view of (Ben-Naim, 2010, The inheritance of resistance against powdery mildew Sphaerotheca fuliginea in watermelon Citrullus anatus (Thumb), Master's Degree Thesis; Bar Ilan University; all page numbers refer to the translation provided in the copy filed 24 February 2020) and Brusca et al (US 8,212,188, filed 28 January 2010) is withdrawn in light of Applicant’s cancellation of the claims.
The rejection of claims 10, 22, 27, 31 and 35 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement is withdrawn in 

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Roger Browdy on 25 June 2021.

IN THE CLAIMS:

Claims 34-37 are cancelled without prejudice.

10 (Currently Amended). A 
wherein said plant contains in its genome a 480 bp locus identifiable when using SEQ ID NO: 1 and SEQ ID NO:2 as forward and reverse PCR primers, respectively, 
said plant being selected from the group consisting of 
line SI 12-12.701, having representative seeds that produce said SI 12-12.701 plant deposited under Accession No. NCIMB 42044; 
line 12.704bPMI-W12, having representative seeds that produce said 12.704bPMI-W12 plant deposited under Accession No. NCIMB 42172; 
line 12.702b-W14, having representative seeds that produce said 12.702b-W14 plant deposited under Accession No. NCIMB 42359; and 
line 12.135b-W14, having representative seeds that produce said 12.135b-W14 plant deposited under Accession No. NCIMB 42360.

21    (Currently Amended). The plant plant of line S 12-12.701

22    (Currently Amended). The plant plant of line 12.704bPMI-W12

23    (Currently Amended). The plant plant of line 12.702b-W14

24    (Currently Amended). The plant plant of line 12.135b-W14

fruit of claim 10, wherein said plant is from a plant of line S 12-12.701 

27    (Currently Amended). The fruit of claim 10, wherein said plant is from a plant of line 12.704bPMI-W12 

28    (Currently Amended). The fruit of claim 10, wherein said plant is from a plant of line 12.702b-W14 

29    (Currently Amended). The fruit of claim 10, wherein said plant is from a plant of line 12.135b-W14 

30.    (Currently Amended). The seed of claim 10, wherein said plant is from a plant of line S 12-12.701 

31.    (Currently Amended). The seed of claim 10, wherein said plant is from a plant of line 12.704bPMI-W12 

32.    (Currently Amended). The seed of claim 10, wherein said plant is from a plant of line 12.702b-W14 

33.    (Currently Amended). The seed of claim 10, wherein said plant is from a plant of line 12.135b-W14 .

Claims 10, 21-24 and 26-33 are allowed.

The following is an examiner’s statement of reasons for allowance:
Lines SI 12-12.701, 12.704bPMI-W12, 12.702b-W14, and 12.135b-W14 are all triploid watermelons whose diploid parents were all derived from a cross between watermelon lines PI482312 and 601F (example 1 part B and example 2).  While Ben-Naim, 2010, The inheritance of resistance against powdery mildew Sphaerotheca fuliginea in watermelon Citrullus anatus (Thumb), Master's Degree Thesis; Bar Ilan University) teaches that PI482312 has powdery mildew resistance (pg 70 of the translation provided in the copy filed 24 February 2020), the art does not teach or suggest crossing it with 601F or producing the claimed SI 12-12.701, 12.704bPMI-W12, 12.702b-W14, and 12.135b-W14 lines.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anne R. Kubelik, Ph.D., whose telephone number is (571) 272-0801.  The examiner can normally be reached Monday through Friday, 8:30 am - 5:00 pm.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shubo (Joe) Zhou, can be reached at (571) 272-0724.  
The central fax number for official correspondence is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR 


/Anne Kubelik/Primary Examiner, Art Unit 1662